Name: Commission Regulation (EC) NoÃ 1898/2006 of 14Ã December 2006 laying down detailed rules of implementation of Council Regulation (EC) NoÃ 510/2006 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs
 Type: Regulation
 Subject Matter: marketing;  consumption;  technology and technical regulations;  agricultural activity;  foodstuff;  agricultural structures and production
 Date Published: nan

 23.12.2006 EN Official Journal of the European Union L 369/1 COMMISSION REGULATION (EC) No 1898/2006 of 14 December 2006 laying down detailed rules of implementation of Council Regulation (EC) No 510/2006 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 510/2006 of 20 March 2006 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (1), and in particular Article 16 and Article 17(3) thereof, Whereas: (1) Regulation (EC) No 510/2006 has set up the general rules for the protection of geographical indications and designations of origin and repealed Council Regulation (EEC) No 2081/92 (2). (2) For the sake of clarity, Commission Regulation (EEC) No 2037/93 of 27 July 1993 laying down detailed rules of application of Council Regulation (EEC) No 2081/92 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (3) and Commission Regulation (EC) No 383/2004 of 1 March 2004 laying down detailed rules for applying Council Regulation (EEC) No 2081/92 as regards the summary of the main points of the product specifications (4) should be repealed and replaced by a new Regulation. (3) The conditions in which one natural or legal person may apply for registration should be laid down. Specific attention should be paid to delimitation of the area, taking into account the traditional zone of production, and characteristics of the product. Any producer established in the defined geographical area should be able to use the registered name as long as the conditions in the product specification are fulfilled. (4) Only a name that is in use in commerce or in common language, or which has been used historically to refer to the specific agricultural product or foodstuff, may be registered. Specific rules concerning linguistic versions of a name, names covering several distinct products and names that are wholly or partially homonymous with names of plant varieties or animal breeds should be laid down. (5) The geographical area should be defined with regard to the link and in a detailed, precise way that presents no ambiguities for producers or competent authorities and control bodies to know if the operations take place inside the defined geographical area. (6) A list of raw materials for designations of origin which in accordance with Article 2(3) of Regulation (EC) No 510/2006 may come from a geographical area larger than or different from the processing area should be provided. Pursuant to Article 2(5) of Regulation (EEC) No 2081/92, only live animals, meat and milk have been included in the list. For the sake of continuity, no changes to this list are proposed. (7) The product specification must include the measures taken to ensure proof of origin, allowing following the path of the product, raw materials, feed and other items that are required to come from the defined geographical area. (8) Where packaging of an agricultural product or foodstuff or operations concerning its presentation, such as slicing or grating, are restricted to a defined geographical area, this constitutes a restriction on free movement of goods and freedom to provide services. In the light of the case-law of the Court of Justice, such restrictions can only be imposed if they are necessary, proportionate and capable of upholding the reputation of the geographical indication or the designation of origin. Justifications for such restrictions must be provided. (9) To ensure coherent implementation of Regulation (EC) No 510/2006, procedures should be specified and models concerning applications, objections, amendments and cancellations should be provided for. (10) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Protected Geographical Indications and Protected Designations of Origin, HAS ADOPTED THIS REGULATION: Article 1 Scope This Regulation lays down detailed rules for implementation of Regulation (EC) No 510/2006. Article 2 Specific rules for a group A single natural or legal person may be treated as a group within the meaning of the second subparagraph of Article 5(1) of Regulation (EC) No 510/2006 where it is shown that both of the following conditions are fulfilled: (a) the person concerned is the only producer in the defined geographical area willing to submit an application; (b) the defined geographical area possesses characteristics which differ appreciably from those of neighbouring areas or the characteristics of the product are different from those produced in neighbouring areas; Article 3 Specific rules for a name 1. Only a name that is used, whether in commerce or in common language, to refer to the specific agricultural product or foodstuff may be registered. The name of an agricultural product or foodstuff may be registered only in the languages which are or were historically used to describe the said product in the defined geographical area. 2. A name shall be registered in its original script. Where the original script is not in Latin characters, a transcription in Latin characters shall also be registered together with the name in its original script. 3. Names that are wholly homonymous with names of plant varieties or animal breeds for comparable products may not be registered if it is shown before the expiry of the objection procedure referred to in Article 7 of Regulation (EC) No 510/2006 that the variety or breed is in such commercial production outside the defined area prior to the date of application that consumers would be liable to confuse the products bearing the registered name and the variety or the breed. Names that are partly homonymous with names of plant varieties or animal breeds may be registered, even if the variety or breed is in significant commercial production also outside the area, provided consumers would not be liable to confuse the products bearing the registered name and the variety or the breed. 4. Where the application for registration of a name or approval of an amendment contains a description of the agricultural product or foodstuff pursuant to point (b) of Article 4(2) of Regulation (EC) No 510/2006 that describes several distinct products of the same type, the requirements for registration must be shown for each distinct product. For the purposes of this paragraph, distinct products are those differentiated when placed on the market. Article 4 Definition of the geographical area The geographical area shall be delimited with regard to the link referred to in point (f) of Article 4(2) of Regulation (EC) No 510/2006. The geographical area must be defined in a detailed, precise way that presents no ambiguities. Article 5 Specific rules on raw materials and feed 1. Only live animals, meat and milk may be considered as raw materials for the purposes of Article 2(3) of Regulation (EC) No 510/2006. 2. Any restriction on the origin of raw materials for a geographical indication must be justified in relation to the link referred to in point (ii) under point (f) of Article 4(2) of Regulation (EC) No 510/2006. 3. In respect of a product of animal origin designated as a designation of origin, detailed rules on the origin and quality of feed shall be included in the product specification. Feed shall be sourced as far as practicable from within the defined geographical area. Article 6 Proof of origin 1. The product specification shall identify procedures which operators must have in place for information on proof of origin, referred to in point (d) of Article 4(2) of Regulation (EC) No 510/2006, concerning the product, raw materials, feed and other items that, according to the product specification, are required to come from the defined geographical area. 2. Operators referred to in paragraph 1 shall be able to identify: (a) the supplier, quantity and origin of all batches of raw material and/or products received; (b) the recipient, quantity and destination of products supplied; (c) correlation between each batch of inputs referred to in point (a) and each batch of outputs referred to in point (b). Article 7 Link 1. Details bearing out the links referred to in point (f) of Article 4(2) of Regulation (EC) No 510/2006 shall provide an explanation how the characteristics of the defined geographical area affect the final product. 2. With regard to a designation of origin the product specification shall set out: (a) details of the geographical area, including natural and human factors, relevant to the link; (b) details of the quality or characteristics of the agricultural product or foodstuff essentially or exclusively due to the geographical environment; (c) description of the causal interaction between details referred to in point (a) and details referred to in point (b). 3. With regard to a geographical indication the product specification shall set out: (a) details of the geographical area relevant to the link; (b) details of the specific quality, reputation or other characteristics of the agricultural product or foodstuff attributable to the geographical origin; (c) description of the causal interaction between details referred to in point (a) and details referred to in point (b). 4. With regard to a geographical indication, the product specification shall state whether it is based on a specific quality or reputation or other characteristics attributable to its geographical origin. Article 8 Packaging in the defined geographical area If the applicant group determines in the product specification that the packaging of the agricultural product or the foodstuff referred to in point (e) of Article 4(2) of Regulation (EC) No 510/2006 must take place in the defined geographical area, justifications, specific to the product, for such restrictions on free movement of goods and freedom to provide services must be given. Article 9 Specific rules on labelling A Member State may provide that the name of the authority or body referred to in point (g) of Article 4(2) of Regulation (EC) No 510/2006 must appear on the label of the agricultural product or foodstuff designated as a protected designation of origin or a protected geographical indication that is produced within its territory. Article 10 Applying for registration 1. An application for registration shall consist of documents required pursuant to Article 5(7) or 5(9) of Regulation (EC) No 510/2006, as appropriate, and an electronic copy of the product specification and single document when those documents are required in the said paragraphs. Information on the legal status, size and composition of the applicant group shall also be submitted. 2. The date of submission of an application to the Commission is the date on which the application is entered in the Commission's mail registry in Brussels. Article 11 Single document 1. The single document shall be drawn up in accordance with the form in Annex I to this Regulation for each application for a designation of origin or a geographical indication within the meaning of Article 5 of Regulation (EC) No 510/2006 and for each request concerning approval of an amendment within the meaning of Article 9(2) of that Regulation. 2. The type of the agricultural product or foodstuff product shall be indicated in accordance with the classification in Annex II to this Regulation. 3. Description of the product in the single document must include specific technical data commonly used in that product type to describe the product, including where appropriate organoleptic data. Article 12 Trans-border applications Where several groups lodge a joint application for a name designating a trans-border geographical area or for a traditional name connected to a trans-border geographical area, the following rules shall apply: (i) where only Member States are concerned, the national objection procedure referred to in Article 5(5) of Regulation (EC) No 510/2006 shall be carried out in all Member States concerned; the application shall be submitted by any of those Member States in the name of the others, including the declarations from all the Member States concerned, referred to in point (c) of Article 5(7) of that Regulation; (ii) where only third countries are concerned, the conditions laid down in Article 5(9) of Regulation (EC) No 510/2006 shall be fulfilled in respect of all of them; the application is submitted to the Commission by any of the applicant groups concerned in the name of the others, directly or via its authorities, including the proof of protection in each of the third countries concerned referred to in Article 5(9) of that Regulation; (iii) where at least one Member State and at least one third country are concerned, the national objection procedure referred to in Article 5(5) of Regulation (EC) No 510/2006 shall be carried out in all Member States concerned and the conditions laid down in Article 5(9) of Regulation (EC) No 510/2006 shall be fulfilled in all third countries concerned; the application shall be submitted to the Commission by any Member State concerned or any of the applicant groups in third countries concerned, directly or via the authorities of the third country concerned, including the declarations from all the Member States concerned, referred to in point (c) of Article 5(7) of that Regulation and the proof of protection in each of the third countries concerned referred to in Article 5(9) of the said Regulation. Article 13 Objections 1. A statement of objection for the purposes of Article 7 of Regulation (EC) No 510/2006 may be drawn up in accordance with the form in Annex III to this Regulation. 2. In determining the admissibility of the objection pursuant to Article 7(3) of Regulation (EC) No 510/2006, the Commission shall check that the statement includes reasons and justification for the objection. 3. The period of six months referred to in Article 7(5) of Regulation (EC) No 510/2006 shall commence on the date of dispatch of the Commission's invitation to the interested parties to reach agreement among them. 4. When the procedure referred to in the first sentence of the second subparagraph of Article 7(5) of Regulation (EC) No 510/2006 has terminated, the Member State of application or the third-country applicant shall communicate the results of each consultation to the Commission within one month and may use the form in Annex IV to this Regulation. Article 14 Indications and symbols 1. The Community symbols referred to in Article 8 of Regulation (EC) No 510/2006 shall be reproduced as laid down in Annex V to this Regulation. The indications PROTECTED DESIGNATION OF ORIGIN and PROTECTED GEOGRAPHICAL INDICATION within the symbols may be replaced by the equivalent terms in another official language of the Community as laid down in Annex V to this Regulation. 2. Where the Community symbols or the indications referred to in Article 8 of Regulation (EC) No 510/2006 appear on the label of a product, they shall be accompanied by the registered name. Article 15 Register 1. The Commission shall maintain at its seat in Brussels the Register of protected designations of origin and protected geographical indications, hereafter referred to as the Register. 2. Upon entry into force of a legal instrument registering a name, the Commission shall record the following data in the Register: (a) the registered name of the product in compliance with the provisions of Article 3(2) of this Regulation; (b) information that the name is protected as a geographical indication or as a designation of origin; (c) the class of the product as referred to in Annex II to this Regulation; (d) indication of the country of origin; and (e) reference to the instrument registering the name. 3. In respect of the names automatically registered by virtue of Article 17(1) of Regulation (EC) No 510/2006, the Commission shall record in the Register, by 31 December 2007, the data provided for in paragraph 2 of this Article. Article 16 Amendments to specification 1. An application for approval of changes to the product specification shall be drawn up in accordance with Annex VI to this Regulation 2. In the case of an application for approval of changes to specifications under Article 9(2) of Regulation (EC) No 510/2006: (a) the information required under Article 5(7) of Regulation (EC) No 510/2006 shall comprise the duly completed application referred to in paragraph 1 and the declaration referred to in point (c) of Article 5(7) of the said Regulation; (b) the information required under Article 5(9) of Regulation (EC) No 510/2006 shall comprise the duly completed application referred to in paragraph 1 and the proposed updated product specification; (c) the information to be published in accordance with Article 6(2) of Regulation (EC) No 510/2006 shall comprise the duly completed document drawn up in accordance with Annex VI to this Regulation. 3. In the case of amendments referred to in paragraphs 3 or 4 of Article 9 of Regulation (EC) No 510/2006 that the Commission has approved, the Commission shall make public the amended product specification. 4. For an amendment to be regarded as minor, it cannot: (a) relate to the essential characteristics of the product; (b) alter the link; (c) include a change to the name, or to any part of the name, of the product; (d) affect the defined geographical area; (e) represent an increase in restrictions on trade in the product or its raw materials. 5. Where the Commission decides to accept an amendment to the specification that includes or comprises a change to the information recorded in the Register provided for in Article 15 of this Regulation, it shall strike the original data from the Register and record the new data in the Register with effect from the entry into force of the said decision. 6. Information submitted to the Commission pursuant to this Article shall be in both paper and electronic form. The date of submission of an amendment application to the Commission is the date on which the application is entered in the Commission's mail registry in Brussels. Article 17 Cancellation 1. The Commission may take the view that the compliance with the conditions of the specification for an agricultural product or foodstuff covered by a protected name is no longer possible or cannot be ensured in particular, if the conditions laid down in Article 11 of Regulation (EC) No 510/2006 are not fulfilled, and the situation is likely to continue. 2. A request for a cancellation of a registration pursuant to Article 12(2) of Regulation (EC) No 510/2006 shall be drawn up in accordance with Annex VII to this Regulation. The information required under Articles 5(7) and 5(9) of Regulation (EC) No 510/2006 shall comprise the duly completed request for cancellation referred to in the first subparagraph of this paragraph. Article 5(6) of Regulation (EC) No 510/2006 shall not apply. The request for cancellation shall be made public pursuant to Article 6(1) of Regulation (EC) No 510/2006. The information to be published under Article 6(2) of Regulation (EC) No 510/2006 shall comprise the duly completed document drawn up in accordance with Annex VII to this Regulation. Statements of objection shall be admissible pursuant to Article 7(3) of Regulation (EC) No 510/2006 only if they show continued commercial reliance by an interested person on the registered name. 3. When a cancellation takes effect, the Commission shall strike the name from the Register provided for in Article 15 of this Regulation. 4. Information submitted to the Commission pursuant to this Article shall be in both paper and electronic form. Article 18 Transitional rules 1. If, pursuant to Article 17(2) of Regulation (EC) No 510/2006, the single document is replaced by the summary of the specification, the said summary shall be drawn in conformity with the model in Annex VIII to this Regulation. 2. In respect of names registered prior to the date of entry into force of Regulation (EC) No 510/2006 the Commission shall, at the request of a Member State, publish a single document submitted by that Member State and drawn up in accordance with the model in Annex I to this Regulation. The publication shall be accompanied by the reference of publication of the specification. 3. The provisions of this Regulation shall apply with effect from the date of entry into force, subject to the following: (a) The provisions of Articles 2 to 8 shall only apply in respect of procedures for registration and approval of amendments where the publication pursuant to Article 6(2) of Regulation (EC) No 510/2006 or pursuant to Article 6(2) of Regulation (EEC) No 2081/92 has not taken place before entry into force of this Regulation; (b) The provisions of Articles 10, 11, 12, 16(1), 16(2), 16(3), 16(6) and 17(2) shall only apply in respect of applications for registration, approval of amendments and requests for cancellation received after 30 March 2006; (c) The provisions of paragraphs 1 to 3 of Article 13 shall only apply in respect of objection procedures for which the 6 month period in Article 7(1) of Regulation (EC) No 510/2006 has not commenced at the date of entry into force of this Regulation. The provisions of Article 13(4) shall only apply in respect of objection procedures for which the 6 month period in Article 7(1) has not expired at the date of entry into force of this Regulation; (d) The provisions of Article 14(2) shall apply not later than 1 January 2008, without prejudice to products placed on the market before that date. Article 19 Repeal Regulations (EEC) No 2037/93 and (EC) No 383/2004 are repealed. References to the repealed acts shall be construed as references to this Regulation. Article 20 Entry into force This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Union. However, point (b) of Article 18(3) shall apply with effect from 31 March 2006. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 December 2006. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 93, 31.3.2006, p. 12. (2) OJ L 208, 24.7.1992, p. 1. (3) OJ L 185, 28.7.1993, p. 5. Regulation as last amended by Regulation (EC) No 2168/2004 (OJ L 371, 18.12.2004, p. 12). (4) OJ L 64, 2.3.2004, p. 16. ANNEX I ANNEX II CLASSIFICATION OF PRODUCTS FOR THE PURPOSES OF COUNCIL REGULATION (EC) No 510/2006 1. AGRICULTURAL PRODUCTS INTENDED FOR THE HUMAN CONSUMPTION LISTED IN ANNEX I OF THE TREATY  Class 1.1. Fresh meat (and offal)  Class 1.2. Meat products (cooked, salted, smoked, etc.)  Class 1.3. Cheeses  Class 1.4. Other products of animal origin (eggs, honey, various dairy products except butter, etc.)  Class 1.5. Oils and fats (butter, margarine, oil, etc.)  Class 1.6. Fruit, vegetables and cereals fresh or processed  Class 1.7. Fresh fish, molluscs, and crustaceans and products derived therefrom  Class 1.8. other products of Annex I of the Treaty (spices etc.) 2. FOODSTUFFS REFERRED TO IN ANNEX I OF THE REGULATION  Class 2.1. Beers  Class 2.2. Natural mineral waters and spring waters (discontinued) (1)  Class 2.3. Beverages made from plant extracts  Class 2.4. Bread, pastry, cakes, confectionery, biscuits and other baker's wares  Class 2.5. Natural gums and resins  Class 2.6. Mustard paste  Class 2.7. Pasta 3. AGRICULTURAL PRODUCTS REFERRED TO IN ANNEX II OF THE REGULATION  Class 3.1. Hay  Class 3.2. Essential oils  Class 3.3. Cork  Class 3.4. Cochineal (raw product of animal origin)  Class 3.5. Flowers and ornamental plants  Class 3.6. Wool  Class 3.7. Wicker  Class 3.8. Scutched flax (1) Only used for registrations and applications before 31 March 2006 ANNEX III ANNEX IV ANNEX V REPRODUCTION OF THE COMMUNITY SYMBOLS AND INDICATIONS 1. COMMUNITY SYMBOLS IN COLOUR OR BLACK AND WHITE When used in colours, direct colours (Pantone) or four-colour process may be used. The reference colours are indicated below. 2. COMMUNITY SYMBOLS IN NEGATIVE If the background colour of the packaging or label is dark, the symbols may be used in negative format, using the background colour of the packaging or label. 3. CONTRAST WITH BACKGROUND COLOURS If a symbol is used in colour on a coloured background, which makes it difficult to see, a delimiting outer circle around the symbol should be used to improve contrast with the background colours: 4. TYPOGRAPHY Times Roman capitals must be used for the text. 5. REDUCTION The minimum size of the Community symbols is 15 mm in diameter. 6. PROTECTED DESIGNATION OF ORIGIN AND ITS ABBREVIATION IN EC LANGUAGES EC Language Term Abbreviation ES denominaciÃ ³n de origen protegida DOP CS chrÃ ¡nÃ nÃ © oznaÃ enÃ ­ pÃ ¯vodu CHOP DA beskyttet oprindelsesbetegnelse BOB DE geschÃ ¼tzte Ursprungsbezeichnung g.U. ET kaitstud pÃ ¤ritolunimetus KPN EL ÃÃ Ã ¿Ã Ã Ã ±Ã Ã µÃ Ã Ã ¼Ã µÃ ½Ã · oÃ ½Ã ¿Ã ¼Ã ±Ã Ã ¯Ã ± ÃÃ Ã ¿Ã ­Ã »Ã µÃ Ã Ã ·Ã  Ã Ã Ã EN protected designation of origin PDO FR appellation dorigine protÃ ©gÃ ©e AOP IT denominazione dorigine protetta DOP LV aizsargÃ ts cilmes vietas nosaukums ACVN LT saugoma kilmÃ s vietos nuoroda SKVN HU oltalom alatt Ã ¡llÃ ³ eredetmegjelÃ ¶lÃ ©s OEM MT denominazzjoni protetta ta oriÃ ¡ini DPO NL beschermde oorsprongsbenaming BOB PL chroniona nazwa pochodzenia CHNP PT denominaÃ §Ã £o de origem protegida DOP SK chrÃ ¡nenÃ © oznaÃ enie pÃ ´vodu CHOP SL zaÃ ¡Ã itena oznaÃ ba porekla ZOP FI suojattu alkuperÃ ¤nimitys SAN SV skyddad ursprungsbeteckning SUB 7. PROTECTED GEOGRAPHICAL INDICATION AND ITS ABBREVIATION IN EC LANGUAGES EC Language Term Abbreviation ES indicaciÃ ³n geogrÃ ¡fica protegida IGP CS chrÃ ¡nÃ nÃ © zemÃ pisnÃ © oznaÃ enÃ ­ CHZO DA beskyttet geografisk betegnelse BGB DE geschÃ ¼tzte geografische Angabe g.g.A. ET kaitstud geograafiline tÃ ¤his KGT EL ÃÃ Ã ¿Ã Ã Ã ±Ã Ã µÃ Ã Ã ¼Ã µÃ ½Ã · Ã ³Ã µÃ Ã ³Ã Ã ±Ã Ã ¹Ã ºÃ ® Ã ­Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã Ã Ã  EN protected geographical indication PGI FR indication gÃ ©ographique protÃ ©gÃ ©e IGP IT indicazione geografica protetta IGP LV aizsargÃ ta Ã £eogrÃ fiskÃ s izcelsmes norÃ de AÃ ¢IN LT saugoma geografinÃ  nuoroda SGN HU oltalom alatt Ã ¡llÃ ³ fÃ ¶ldrajzi jelzÃ ©s OFJ MT indikazzjoni Ã ¡eografika protetta IÃ P NL beschermde geografische aanduiding BGA PL chronione oznaczenie geograficzne CHOG PT indicaÃ §Ã £o geogrÃ ¡fica protegida IGP SK chrÃ ¡nenÃ © zemepisnÃ © oznaÃ enie CHZO SL zaÃ ¡Ã itena geografska oznaÃ ba ZGO FI suojattu maantieteellinen merkintÃ ¤ SMM SV skyddad geografisk beteckning SGB ANNEX VI ANNEX VII ANNEX VIII